239 P.3d 648 (2010)
2010 WY 132
Basile S. DASKALAKIS, Appellant (Plaintiff),
v.
William B. RESOR, Barbara Hauge, Lance Johnson, Robert Wrightman, John Resor, Snake River Ranch LLC, Snake River Associates, L.P., and Crystal Springs Ranch, Inc., Appellees (Defendants).
No. S-10-0094.
Supreme Court of Wyoming.
September 30, 2010.
Representing Appellant: Basile S. Daskalakis, Pro se.
Representing Appellee: Matthew E. Turner of Mullikin, Larson & Swift, LLC, Jackson, Wyoming.
Before KITE, C.J., and GOLDEN, HILL, VOIGT, and BURKE, JJ.
GOLDEN, Justice.
[¶ 1] Appellant Basile S. Daskalakis, pro se, appeals the district court's order granting summary judgment to Appellees, who are named in the caption in this appeal, in Appellant's action below which asserted various claims against Appellees, including claims for personal injury, excess utility charges, wrongful termination of employment, and wrongful eviction. Although Appellees have responded to the substance of the appeal, to the extent they can make some sense of it, *649 they raise a preliminary question concerning Appellant's failure to comply with the requirement of Rule 7.01(e)(2) of the Wyoming Rules of Appellate Procedure, that his brief contain a statement of the facts relevant to the issues presented for review with appropriate references to documents in the index of the transmitted record. We find that Appellees' question is well-taken. We have identified other instances of non-compliance with our appellate procedural rules in Appellant's brief, namely, his brief does not contain a table of cases alphabetically arranged and other authorities cited with references to the pages in the brief where they appear, W.R.A.P. 7.01(c); his brief does not contain any cogent argument and does not contain a concise statement of the applicable standard of review for each issue. W.R.A.P. 7.01(f)(1) and (2).
[¶ 2] The failure of Appellant to comply with these rule requirements is ground for such action as this Court deems appropriate, including affirmance of the district court's judgment. W.R.A.P. 1.03; Nathan v. American Global University, 2005 WY 64, 113 P.3d 32 (Wyo.2005); MTM v. State, Dep't of Family Services, 2001 WY 61, 26 P.3d 1035 (Wyo.2001); and Hamburg v. Heilbrun, 889 P.2d 967 (Wyo.1995). Exercising our discretion under W.R.A.P. 1.03, we summarily affirm the district court's summary judgment order in favor of Appellees.